DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 3, 7, 11-12 and 17 are objected to because of the following informalities:  
	Claim 1 recites the limitations “the plurality of CDAs” and “the other of the CDA column”.  These limitations should read ---a plurality of CDAs--- and ---the other one of the CDA columns---.
	Claim 3 recites the limitation “the first area CDA signal line”.  This limitation should read ---the first area CDA---.
	Claim 7 recites the limitations “the plurality of driving signal lines” and “the driving signal line”.  These limitations should read ---a plurality of driving signal lines--- and ---a driving signal line---.
	Claim 11 recites the limitation “the plurality of CDAs”, “other of the CDA columns is comprising as a plurality of second area CDAs” and “another of the CAD columns”.  These limitations should read --- a plurality of CDAs---, --- other one of the CDA columns is comprising a plurality of second area CDAs--- and --- another one of the CDA columns---.
	Claim 12 recites the limitation “the second area CDA”, “the first area CDA” and “the another of the CDA columns”.   These limitations should read --- a second area CDA---, --- a first area CDA--- and ---the another one of the CDA columns---.
	Claim 17 recites the limitations “the third area CDA”, “the first area CDA” and “the second area CDA”.  These limitations should be amended to read --- a third area CDA---, --- a first area CDA--- and ---a second area CDA---.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Han et al. (US 2019/0018541). 
	Regarding claim 1, Han discloses a capacitor detection device (Figs 1-2 and 6; [0047]-[0049], e.g., a capacitive touch sensor 200), comprising: 
a Capacitor Detect Area (CDA) placed on a display part and consisting of a conductor and an independent area ([0080]-[0090], e.g., a capacitance sensing electrode (TSE1 or TSE2) formed on a display unit 100 and consisting of a conductor and an independent area);   
a CDA signal line connected to the CDA (e.g., a signal line SL is connected to the sensing electrode TSE1 or TSE2); and 
a plurality of CDA columns composed of a plurality of CDAs (e.g., a plurality of sensing electrode columns composed of a plurality of sensing electrodes TSE1 or TSE2), wherein one of the CDA columns is composed of a first area CDA (e.g., the sensing electrode column TSE1 is composed of a first area TSE1_1), and the other of the CDA column is composed of a second area CDA (e.g., the other one of the sensing electrode columns TSE2 is composed of a second area TSE2).  

Regarding claim 2, Han further discloses the capacitor detection device of claim 1, wherein an area of the second area CDA is twice or three times larger than an area of the first area CDA (Fig. 6; e.g., area of the second area TSE2 is three times larger than an area of the first area TSE1_1).  

Regarding claim 3, Han further discloses the capacitor detection device of claim 2, wherein the signal line connected to the first area CDA signal line is partially placed in an area where the signal line connected to the second area CDA is placed (Fig 6; e.g., the signal line SL1 connected to the first area and the signal line SL2 connected to the second area are placed in the non-sensing region NSA).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0018541) in view of Lee et al. (US 2015/0185941), and further in view of Cheng (US 2021/0096684). 
	Regarding claim 4, Han does not specifically disclose the capacitor detection device of claim 1, further comprising: a semiconductor IC comprises an operational amplifier; and a voltage generator generates a driving voltage, wherein when the CDA signal line operates as a sensing signal line, the sensing signal line is connected to one input terminal of the operational amplifier inside the semiconductor IC, wherein the voltage generator applies the driving voltage to a shielding area formed on an upper layer or a lower layer of a layer of the semiconductor IC on which the sensing signal line is placed, to detect the capacitance of the CDA. 
	However, Lee discloses a capacitor detection device comprising: an integrated circuit (IC) (Fig. 1; [0031], e.g., touch IC) comprises an operational amplifier ([0064]-[0066], e.g., an operational amplifier); and a voltage generator generates a driving voltage (Fig. 4; [0054]-[0057], e.g., a driving pulse generator 320 generates a driving pulse), wherein when a CDA signal line operates as a sensing signal line (Figs 3-4; [0034], e.g., a sensing signal line 1142), the sensing signal line is connected to one input terminal of the operational amplifier inside the IC to detect the capacitance of the CDA (Fig. 4; [0064]-[0068], e.g., a sensing signal line 1142 is connected to an inverting input terminal of the operational amplifier so as to detect an electrostatic capacitance of a CDA 114). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Han to integrate an operational amplifier into a capacitor detection IC and to connect a sensing signal line to one input terminal of an operation amplifier inside the IC in order to detect electrostatic capacitance of a CDA as a result of a touch.  
	Han in view of Lee does not disclose wherein the capacitor detection IC is a semiconductor IC; and wherein the voltage generator applies a driving voltage to a shielding area formed on an upper layer or a lower layer of a layer of the semiconductor IC on which the sensing signal line is placed.
	However, Cheng discloses a capacitor detection device (Fig. 1B; [0034]-[0035], e.g., a touch control circuit 110) comprising: a semiconductor IC ([0038], e.g., the driver chip 100 is a semiconductor chip); and a voltage generator (e.g., a signal generator 120) generates a driving voltage ([0042]-[0043], e.g., generates a driving voltage S3), wherein the voltage generator applies the driving voltage to a shielding area formed on an upper layer or a lower layer of a layer of the semiconductor IC on which a sensing signal line is placed (Figs 2-3; [0038], [0041]-[0050], e.g., applies the drive signal S3 to a shielding area 200 formed on a lower layer 220 of semiconductor IC 100 on which a sensing signal line 140 is placed).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cheng in the invention of Han in view of Lee to form a capacitor detection integrated circuit on a semiconductor substrate and to include a voltage generate to apply a drive voltage to a shielding area formed on an upper layer or a lower layer of a layer of the semiconductor IC on which a sensing signal line is placed in order to enable the use of standard semiconductor IC and to shield a parasitic capacitor coupled to a receiving structure and to reduce an internal parasitic capacitance (see [0005]-[0006] of Cheng). 

Regarding claim 5, Han does not specifically disclose the capacitor detection device of claim 1, further comprising: a semiconductor IC comprises an operational amplifier; and a voltage generator generates a driving voltage, wherein when the CDA signal line operates as a sensing signal line, the voltage generator applies the driving voltage to a plurality of driving signal lines adjacent to the sensing signal line to detect the capacitance of the CDA.  
However, Lee discloses a capacitor detection device comprising: an integrated circuit (IC) (Fig. 1; [0031], e.g., touch IC) comprises an operational amplifier ([0064]-[0066], e.g., an operational amplifier); and a voltage generator generates a driving voltage (Fig. 4; [0054]-[0057], e.g., a driving pulse generator 320 generates a driving pulse), wherein when a CDA signal line operates as a sensing signal line (Figs 3-4; [0034], e.g., a sensing signal line 1142), the voltage generator applies the driving voltage to a plurality of driving signal lines adjacent to the sensing signal line to detect the capacitance of the CDA (Figs 3-4; [0056]-[0068], e.g., applies the driving pulse to a plurality of driving signal lines 1122 adjacent to the sensing signal line 1142 to detect the capacitance of a CDA).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in view of Han to integrate an operational amplifier into a touch IC and to include a voltage generator to apply a drive voltage to a plurality of driving signal lines adjacent to a sensing signal line in order to detect electrostatic capacitance of a CDA as a result of a touch.  
Han in view of Lee does not specifically disclose wherein the touch IC is a semiconductor IC.
However, Cheng discloses a capacitor detection device (Fig. 1B; [0034]-[0035], e.g., a touch control circuit 110) comprising: a semiconductor IC ([0038], e.g., the driver chip 100 is a semiconductor chip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cheng in the invention of Han in view of Lee to form a capacitor detection integrated circuit on a semiconductor substrate in order to enable the use of standard semiconductor IC.

7.	Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0018541) in view of Lee et al. (US 2015/0185941) and Cheng (US 2021/0096684), and further in view of Chou et al. (US 2011/0074446).
Regarding claim 6, Han in view of Lee and Cheng does not specifically disclose the capacitor detection device of claim 4, further comprising: a Digital to Analog Converter (DAC) connected to the other input terminal of the operational amplifier to which the sensing signal line is connected.
However, Chou discloses a capacitor detection device (Fig. 1; [0018], e.g., capacitance measurement circuit 100) comprising: a Digital to Analog Converter (DAC) connected to the other input terminal of the operational amplifier to which the sensing signal line is connected ([0020]-[0021], e.g., the DAC 130 is connected to the noninverting input terminal of the operation amplifier 110 to which the sensing signal line is connected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chou in the invention of Han in view of Lee and Cheng to connect a Digital to Analog Converter (DAC) to the noninverting input terminal of an operational amplifier so that the capacitance measurement result will not be easily affected by the noise of the reference voltage (see [0033] of Chou). 

8.	Claim(s) 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0185940) in view of Han et al. (US 2019/0018541, hereinafter referred to as “Han541”)
Regarding claim 11, Han discloses a capacitor detection device (Fig. 3A; [0056]-[0057], e.g., a touch sensor device), comprising: a Capacitor Detect Area (CDA) integrated with a display unit and consisting of a conductor and an independent area (e.g., touch electrodes Tx or Rx consisting of a conductor and an independent area); 
a CDA signal line connected to the CDA ([0057], [0066], e.g., a signal line TW or RW connected to the touch electrode Tx or Rx); and
a plurality of CDA columns composed of the plurality of CDAs ([0057], e.g., a plurality of touch electrode columns composed of a plurality of touch electrodes), wherein, one of the CDA columns is comprising a plurality of first area CDAs (e.g., first column comprises a plurality of first area Tx11-Tx41), other of the CDA columns is comprising as a plurality of second area CDAs (e.g., second column comprises second area Tx12-Tx42) , and
another of the CAD columns is comprising a single or plurality of third area CDAs (e.g., third column comprises a single third area Rx1).
Han does not disclose wherein the Capacitor Detect Area (CDA) is placed on the display part.
However, Han541 discloses a capacitor detection device (Figs 1-2 and 6; [0047]-[0049], e.g., a capacitive touch sensor 200), comprising: 
a Capacitor Detect Area (CDA) placed on a display part and consisting of a conductor and an independent area ([0047], [0080]-[0090], e.g., a capacitance sensing electrode (TSE1 or TSE2) disposed on a display unit 100 and consisting of a conductor and an independent area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Han541 in the invention of Han to place a Capacitor Detect Area (CDA) on a display part in order to provide an advantage of no mutual interference between display and touch control.

Regarding claim 12, Han further discloses the capacitor detection device of claim 11, wherein an area of the second area CDA is twice or three times larger than an area of the first area CDA, wherein the another of the CDA columns consists of a single third area CDA (Fig. 3A; e.g., the second area Tx12 is twice times larger than the first area Tx11 and the third column Rx1 consists a single third area).  

Regarding claim 13, Han further discloses the capacitor detection device of claim 12, wherein a length of a short side of the third area CDA is shorter than a length of a short side of the first area CDA or the second area CDA (Fig. 3A; e.g., a length of a short side of Rx1 is shorter than a length of a short side of Tx11 or Tx12).  

Regarding claim 16, Han further discloses the capacitor detection device of claim 11, wherein the another one of the CDA columns is composed of a single third area CDA (Fig. 3; e.g., a single third area Rx1). 
Han does not specifically disclose the capacitor detection device wherein the another one of the CDA columns is composed of a plurality of third area CDAs, and the number of third area CDAs is less than the number of second area CDAs.
However, Han541 further discloses the capacitor detection device wherein another one of CDA column is composed of a plurality of third area CDAs (Fig. 6; [0082]-[0090], e.g., another one of CDA column is composed of a plurality of third area TSE2), wherein the number of third area CDAs is less than the number of second area CDAs (e.g., three third areas TSE2 in a first column is less than nine second areas TSE1 in a second column).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Han in view of Han541 to provide a plurality of touch receiving electrodes (third areas) in another one of CDA column between a plurality of first area CDAs and a plurality of second area CDAs so that touch sensing sensitivity of a capacitor detection device can be improved by the plurality of touch receiving electrodes (see [0096] of Han541).

Regarding claim 17, Han further discloses the capacitor detection device of claim 11, wherein the third area CDA is located between the CDA column composed of the first area CDA and the CDA column composed of the second area CDA (Fig. 3A; e.g., the third area Rx1 is located between the first area Tx11-Tx41 and the second area Tx12-Tx42).  

9.	Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0018541) in view of Han et al. (US 2019/0018541, hereinafter referred to as “Han541”), and further in view of Lee et al. (US 2015/0185941) and Cheng (US 2021/0096684). 
Regarding claim 14, Han further discloses the capacitor detection device of claim 13, wherein the CDA signal line connected to the third area CDA operates as a sensing signal line (Fig. 3A; [0089], e.g., the CDA signal line RW1 connected to the third area CDA Rx1 is operated as a sensing line). 
Han in view of Han541 does not specifically disclose the capacitor detection device further comprising: a semiconductor IC comprises an operational amplifier; and a voltage generator generates a driving voltage, wherein when the CDA signal line connected to the third area CDA operates as the sensing signal line, the sensing signal line is connected to one input terminal of the operational amplifier inside the semiconductor IC, wherein the voltage generator applies the driving voltage to a shielding area formed on an upper layer or a lower layer of a layer of the semiconductor IC on which the sensing signal line is placed, to detect the capacitance of the CDA.
However, Lee discloses a capacitor detection device comprising: an integrated circuit (IC) (Fig. 1; [0031], e.g., touch IC) comprises an operational amplifier ([0064]-[0066], e.g., an operational amplifier); and a voltage generator generates a driving voltage (Fig. 4; [0054]-[0057], e.g., a driving pulse generator 320 generates a driving pulse), wherein when a CDA signal line operates as a sensing signal line (Figs 3-4; [0034], e.g., a sensing signal line 1142), the sensing signal line is connected to one input terminal of the operational amplifier inside the IC to detect the capacitance of the CDA (Fig. 4; [0064]-[0068], e.g., a sensing signal line 1142 is connected to an inverting input terminal of the operational amplifier so as to detect an electrostatic capacitance of a CDA 114). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Han in view of Han541 to integrate an operational amplifier into a capacitor detection IC and to connect a sensing signal line connected to the third area CDA to one input terminal of an operation amplifier inside the IC in order to detect electrostatic capacitance of a CDA as a result of a touch.  
Han in view of Han541 and Lee does not disclose wherein the capacitor detection IC is a semiconductor IC; and wherein the voltage generator applies a driving voltage to a shielding area formed on an upper layer or a lower layer of a layer of the semiconductor IC on which the sensing signal line is placed.
However, Cheng discloses a capacitor detection device (Fig. 1B; [0034]-[0035], e.g., a touch control circuit 110) comprising: a semiconductor IC ([0038], e.g., the driver chip 100 is a semiconductor chip); and a voltage generator (e.g., a signal generator 120) generates a driving voltage ([0042]-[0043], e.g., generates a driving voltage S3), wherein the voltage generator applies the driving voltage to a shielding area formed on an upper layer or a lower layer of a layer of the semiconductor IC on which a sensing signal line is placed (Figs 2-3; [0038], [0041]-[0050], e.g., applies the drive signal S3 to a shielding area 200 formed on a lower layer 220 of semiconductor IC 100 on which a sensing signal line 140 is placed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cheng in the invention of Han in view of Han541 and Lee to form a capacitor detection integrated circuit on a semiconductor substrate and to include a voltage generate to apply a drive voltage to a shielding area formed on an upper layer or a lower layer of a layer of the semiconductor IC on which a sensing signal line is placed in order to enable the use of standard semiconductor IC and to shield a parasitic capacitor coupled to a receiving structure and to reduce an internal parasitic capacitance (see [0005]-[0006] of Cheng). 

10.	Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0185940) in view of Han et al. (US 2019/0018541, hereinafter referred to as “Han541”), Lee et al. (US 2015/0185941) and Cheng (US 2021/0096684), and further in view of Chou et al. (US 2011/0074446). 
Regarding claim 15, Han in view of Han541, Lee and Cheng does not specifically disclose the capacitor detection device of claim 14, further comprising: a Digital to Analog Converter(DAC) connected to the other input terminal of the operational amplifier to which the sensing signal line is connected.
However, Chou discloses a capacitor detection device (Fig. 1; [0018], e.g., capacitance measurement circuit 100) comprising: a Digital to Analog Converter (DAC) connected to the other input terminal of the operational amplifier to which the sensing signal line is connected ([0020]-[0021], e.g., the DAC 130 is connected to the noninverting input terminal of the operation amplifier 110 to which the sensing signal line is connected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chou in the invention of Han in view of Han541, Lee and Cheng to connect a Digital to Analog Converter (DAC) to the noninverting input terminal of an operational amplifier so that the capacitance measurement result will not be easily affected by the noise of the reference voltage (see [0033] of Chou).

Allowable Subject Matter
11.	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 7 recites “wherein when a driving voltage is applied to the shielding area and a plurality of driving signal lines, the voltage detected from the sensing signal line connected to one side of the operational amplifier is obtained as a first sensing signal, according to the following equation 1: 
[Equation 1],

    PNG
    media_image1.png
    36
    523
    media_image1.png
    Greyscale

,wherein Cd denotes inter-line capacitor formed between the sensing signal line and a driving signal line adjacent to the sensing signal line, Cin_sd denotes shielding capacitor formed between the sensing signal line and the shielding area, Ccm denotes common electrode capacitor formed between the CDA and the display part, (Vd2-Vdl) denotes driving voltage applied to the inter-line capacitor, Vd2>Vdl, Vdl denotes first stage driving voltage, and Vd2 denotes second stage driving voltage, (Vcin2-Vcil) denotes the driving voltage applied to the shielding capacitor, Vcin2>Vcinl, Vcinl denotes first stage driving voltage, and Vcin2 denotes second stage driving voltage, and Vrst denotes reset voltage applied to the sensing signal line” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 

	Claims 8-10 are objected to due to their dependency from claim 7. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2022/0276761), Weng (US 2016/0117044) and Salaverry (US 2011/0279169) are cited to teach a capacitor detection device, comprising: a Capacitor Detect Area (CDA) placed on a display part and consisting of a conductor and an independent area; a CDA signal line connected to the CDA; and a plurality of CDA columns composed of the plurality of CDAs, wherein one of the CDA columns is composed of a first area CDA, and the other of the CDA column is composed of a second area CDA.
Shimada (US 2020/0159352) teaches a capacitor detection device comprising: a semiconductor IC comprises an operational amplifier, wherein a voltage detected from a sensing signal line connected to one side of the operational amplifier is obtained as a first sensing signal, according to the following equation: Vs=Vref−Cref/Cfb×(Vi−Vref).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623